Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 05-1389

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

               ANGEL ANTONIO QUIRINDONGO-MARTÍNEZ,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                                  Before

                       Boudin, Chief Judge,
                Selya and Lipez, Circuit Judges.



     Jean C. LaRocque and Shea, LaRocque & Wood, LLP on brief for
appellant.
     Nelson Pérez-Sosa, Assistant U.S. Attorney, Jacqueline D.
Novas, Assistant U.S. Attorney, and Rose Emilia Rodríguez-Vélez,
United States Attorney, on brief for appellee.


                            August 24, 2006
            Per Curiam. Defendant Angel Antonio Quirindongo-Martínez

("Quirindongo") appeals from his sentence for escape, imposed

shortly after the Supreme Court's decision in United States v.

Booker,    543   U.S.   220   (2005),     which      rendered   the   Sentencing

Guidelines advisory rather than mandatory.              On appeal, Quirindongo

challenges the reasonableness of his sentence on the grounds that

the district court failed to take into account his proffered

mitigating circumstances--i.e., that the escape was committed under

duress--and failed to explain the reasons for the sentence imposed.

After careful review of the record, we affirm the sentence because

the sentencing court's reasons, although not expressly stated, can

be   inferred    from   the   record.         See   United   States   v.   Navedo-

Concepción, 450 F.3d 54, 57 (1st Cir. 2006); United States v.

Jiménez-Beltre, 440 F.3d 514, 519 (1st Cir. 2006) (en banc).                   In

reaching this result, we are cognizant that the sentencing in this

case occurred only a few weeks after the Supreme Court's decision

in Booker and without the benefit of our subsequent guidance as to

the appropriate post-Booker sentencing protocol.                "[I]n the future

the main factors ought to be identified by the district court

itself."    Navedo-Concepción, 450 F.3d at 58.

            While   imprisoned     after        being    convicted     for   drug

trafficking, Quirindongo escaped.             After being recaptured several




                                        -2-
months later,1 he pled guilty to escape, in violation of 18 U.S.C.

§ 751(a).

            At his sentencing, Quirindongo requested either that his

escape sentence be imposed to run concurrently with the remainder

of his drug trafficking sentence or that any consecutive sentence

"be   reduced    from   the      suggested    guideline     range."2     Those

alternative     requests   amounted     to    the    same   thing   since,   as

Quirindongo acknowledges on appeal, the guidelines provide that,

"[i]f the instant offense was committed while the defendant was

serving a term of imprisonment . . ., the sentence for the instant

offense shall be imposed to run consecutively to the undischarged

term of imprisonment."        U.S.S.G. § 5G1.3(a) (Nov. 2004).

            In support of that request, Quirindongo relied solely on

his   contention   that    his    escape     was    committed   under   duress.

Specifically,    defense   counsel     argued      that   Quirindongo   escaped


      1
      Quirindongo escaped on February 15, 2004. The precise date
of his recapture is unclear from the record.       The presentence
report, which the district court adopted without objection from
either party, states that he was arrested on May 13, 2004.
However, at the change of plea hearing, the government stated,
without objection, that he was arrested on April 13, 2004. The
latter date is also contained in the Marshal's affidavit in support
of the criminal complaint, which issued on May 13, 2004.
      2
      Defense counsel's use of the word "suggested" indicates that
he was seeking a variance from an advisory guidelines sentence
rather than a downward departure within the guidelines. However,
so soon after Booker, such distinctions were not common parlance.
To the extent that he was seeking a downward departure, the
government is correct that the district court's failure to grant
one is generally not reviewable, even after Booker. United States
v. Meléndez-Torres, 420 F.3d 45, 50 (1st Cir. 2005).

                                      -3-
because he did not want to participate in an impending violent

confrontation between two rival gangs, which, in fact, took place

shortly after his escape.   He further feared that, if he reported

the prospect of such a confrontation to authorities, other inmates

would retaliate against him.       So, he sought a transfer without

disclosing his reason for doing so, and when that request was

denied, he escaped.   Quirindongo himself told a somewhat different

story.3   In response, the government argued, albeit cryptically,

that Quirindongo's failure to report voluntarily to authorities

immediately after his escape was inconsistent with his claim of

duress4 and that the two descriptions of the circumstances leading

up to the escape did not "match."

           After hearing those arguments, the court properly began

its   sentencing   determination    by   calculating   the   applicable

guidelines range, Jiménez-Beltre, 440 F.3d at 518, of 27 to 33

months.   In so doing, the court recognized that it was not bound to


      3
      In his allocution, Quirindongo stated that he had felt
"pressured" since he arrived at the institution a few months
earlier because, when he was unable to produce papers requested by
prison officials, he was told that if he did not produce them in 15
days, "something was going to happen to [him]."      He then tried
three times to seek a transfer to another institution but was
unable to see a counselor. Since he "already knew that something
was going to happen," when he heard about the impending gang
confrontation, he escaped to avoid injury to himself or others.
      4
      Some courts have held that duress, as a defense to escape,
requires that the escapee report to the proper authorities as soon
as he has reached a safe place. See Sarlund v. Anderson, 205 F.3d
973, 976 (7th Cir. 2000); Wayne R. LaFave, 2 Substantive Criminal
Law § 9.7(b) at 75 & n.24 (2d ed. 2003).

                                   -4-
sentence within that range by stating that those calculations would

govern "[i]f the Court were to apply the guidelines in this case."

The court then proceeded to announce the sentence--33 months to be

served consecutively to the drug trafficking sentence that he was

serving when he escaped.     Other than state that it had "reviewed

the presentence report, the defendant's prior record and personal

background and his involvement in the instant offense," the court

gave no reasons for rejecting Quirindongo's duress argument or for

imposing this particular sentence.      However, we infer that the

court was not persuaded by the duress claim for the reasons argued

by the government, and we find nothing unreasonable in that result.

We further infer that, in choosing to impose a 33-month consecutive

sentence, the court gave substantial weight to the guidelines,

which is also appropriate.    Id. at 518.   Moreover, apart from the

guidelines, it is obvious that if an escape sentence were to run

concurrently with the sentence for the underlying crime, such a

sentence would provide no deterrence to escape; the prisoner would

have nothing to lose.   Finally, as the district court's prefatory

comments suggest, the length of the sentence may have been driven,

in part, by Quirindongo's lengthy criminal record, which included

an instance of absconding while on parole, for which an arrest

warrant is still outstanding.




                                 -5-
            We find that implicit reasoning to be plausible and the

result defensible.   See id. at 519.   Accordingly, the sentence is

affirmed.   See 1st Cir. R. 27(c).




                                 -6-